DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The second Non-Final is because attempts to reach of Attorney of Record since the last interview 12/06/2021 were unsuccessful.  

Claims 1, 2, 4-11, 13-16, 18, 25, 24, 26-31 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 13-16, 18, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tavares US 9745316.  

Tavares teach compounds of formula 
		
    PNG
    media_image1.png
    136
    236
    media_image1.png
    Greyscale

column 27 claim 1. 
The above formula overlaps with the formula 

    PNG
    media_image2.png
    219
    270
    media_image2.png
    Greyscale

 of instant base claim as explained below: 
Instant A = nitrogen containing 6-membered heteroaryl pyridazine (see dependent claim 2) as in ‘316
Instant R1 = phenyl = R27  
    PNG
    media_image3.png
    22
    120
    media_image3.png
    Greyscale
 with m = 0 of ‘316 
Instant R2 = 
    PNG
    media_image4.png
    25
    156
    media_image4.png
    Greyscale
 of ‘316
Instant 
    PNG
    media_image5.png
    62
    125
    media_image5.png
    Greyscale
with all Rs being hydrogen = 
    PNG
    media_image6.png
    23
    272
    media_image6.png
    Greyscale
 
The difference is R55 of ‘316 which corresponds to the optional substituent instant R6.  The R55 amino (is in the original instant claims) is a routine substituent (such as halo, alkyl, cyano etc.) used in the art to make modified versions of previously known compound to arrive at alternate versions of prior art compounds. For example, definition of the instant R9 possibilities (and also R8 as originally filed).  
Limitations of claims 2, 4, 6 (option iii), 7-11, 13 14-16 (when R26 of ‘316 is cycloalkyl), and 25 (‘316 compounds are pharmaceutically active) are therefore found in the teaching of ‘316.  Schemes in columns 7-8 of ‘316 provides methods of making compounds of instant formula (with R1) even though, ‘316 does not exemplify all the instant possibilities (just as instant specification is limited with respect to working . 


Claim Rejections - 35 USC § 112
Previously presented rejection is withdrawn in view of applicant’s assertion that the specification is enabling.  Note that, for example, for one of the most active compounds (Example Number 86) the specification does not provide a specific process of making.  

Claims: 26-31 were previously allowed.
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Attempts to reach of Attorney of Record since the last interview (12/06/2021) were unsuccessful.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625